Title: Patrick Gibson to Thomas Jefferson, 30 May 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond
30th May 1818—
            
            Our banks being still unwilling to draw upon the North on the receipt of your favor of the 13th Inst—I wrote to Messrs LeRoy & Bayard to draw upon me for the amount due by you which they have done say $2387.69 which is placed to your debit. I have not received from Mr Robertson the money you mentiond in your letter of the 21st ulto—Mr Thomas E Randolph has sent down by his own boat, Twenty seven barrels flour on your account, which have been ducked by the breaking of the boat, I have not yet been able to dispose of them, but shall do so, as soon as possible—I inclose you two notes for your signature—The Virga bank is curtailing 25 pr Ct on permt paper—I shall however put in yours for the full amount, and reduce my own for the present—
            
              With much respect I am Your obt Servt
              Patrick Gibson
            
          
          
            1st June. I have sold your 27 bls: damag’d flour to S J. Crump at 6½$—I got the Inspector to examine the quality, who said that if sound he could not have passed them for more than x midgs & fine—
          
        